
	

113 HR 784 IH: States’ Medical Marijuana Property Rights Protection Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 784
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Ms. Lee of California
			 (for herself, Mr. Blumenauer,
			 Mr. Polis, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act so as to exempt
		  real property from civil forfeiture due to medical-marijuana-related conduct
		  that is authorized by State law.
	
	
		1.Short titleThis Act may be cited as the
			 States’ Medical Marijuana Property
			 Rights Protection Act.
		2.FindingsCongress makes the following
			 findings:
			(1)18 States and the District of Columbia
			 have, through ballot measure or legislative action, approved the use of
			 marijuana for medical purposes when recommended by a physician.
			(2)Marijuana has long-established medical uses
			 as an effective treatment for conditions that include HIV/AIDS, multiple
			 sclerosis, arthritis, gastro-intestinal disorders, chronic pain, and others as
			 well.
			3.Civil forfeiture
			 exemption for marijuana facilities authorized by State lawParagraph (7) of section 511(a) of the
			 Controlled Substances Act (21 U.S.C. 881(a)(7)) is amended—
			(1)by striking (7) All and
			 inserting (7)(A) Except as provided in subparagraph (B), all;
			 and
			(2)by adding at the
			 end the following:
				
					(B)No
				real property, including any right, title, and interest in the whole of any lot
				or tract of land and any appurtenances or improvements, shall be subject to
				forfeiture under subparagraph (A) due to medical marijuana-related conduct that
				is authorized by State
				law.
					.
			
